

114 HR 6021 IH: Jobs, On-the-Job ‘Earn While You Learn’ Training, and Apprenticeships for African-American Young Men Act
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6021IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. David Scott of Georgia (for himself, Mr. Cramer, Ms. Fudge, Mr. Ashford, Mrs. Love, Ms. Graham, and Ms. Adams) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer
			 networks, and energy distribution systems, by strongly and urgently
			 requesting the immediate recruitment, employment, and on-the-job earn as you learn training of African-American young men ages 18 to 39, who are the hardest hit in terms of
			 unemployment, with an unemployment rate of 41 percent nationally, and in
			 some States and cities, especially inner cities, higher than 50 percent,
			 which is a national crisis.
	
 1.Short titleThis Act may be cited as the Jobs, On-the-Job ‘Earn While You Learn’ Training, and Apprenticeships for African-American Young Men Act.
		2.Findings and purpose
 (a)FindingsCongress finds that— (1)African-American young men ages 18 to 39 are the hardest hit in unemployment, with an unemployment rate of 41 percent nationally, and in some States and cities, especially inner cities, higher than 50 percent;
 (2)this extraordinarily high unemployment rate has a terrible rippling impact on the breakdown of the family structure, as men in this age group are in the primary child-producing ages; and
 (3)an unemployment rate of 40 to 50 percent among African-American young men, many of who are fathers who, without jobs, and are unable to provide for their families, is not only a national crisis but a national tragedy.
 (b)PurposeThe purpose of this Act is to secure jobs, on-the-job training, and apprenticeships for African-American young men ages 18 to 39 with the labor unions, general contractors, and businesses who will rebuild the Nation’s crumbling infrastructure in cities and communities throughout the Nation.
			3.Urging employment, on-the-job training, and apprenticeships for unemployed African-American young
			 men in rebuilding the Nation’s crumbling infrastructure
 (a)In generalThe Secretary of Labor shall strongly and urgently request those labor unions, general contractors, and businesses, who will rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer networks, and energy distribution systems, to actively recruit, hire, and provide on-the-job training to African-American young men ages 18 to 39 through their existing jobs, apprenticeships, and earn while you learn programs. The Secretary shall provide assistance to such labor unions, general contractors, and businesses through every means available to help coordinate the recruitment of such individuals for such jobs, on-the-job training, and apprenticeships.
 (b)CoordinationThe jobs, on-the-job training, and apprenticeships made available by labor unions, general contractors, and businesses described in subsection (a) shall be conducted in conjunction with the Secretary of Labor and the labor unions and other associations which have been identified as those primarily involved in the infrastructure rebuilding described in such subsection, including the International Brotherhood of Electrical Workers (IBEW), the United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, the International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers Union, the International Brotherhood of Teamsters, the National Electrical Contractors Association, the International Association of Sheet Metal, Air, Rail and Transportation Workers (SMART), the Laborers’ International Union of North America (LIUNA), the International Union of Operating Engineers (IUOE), and the United Steelworkers (USW). Such coordination shall also be done in conjunction with the National Joint Apprenticeship and Training Committee, which allows apprentices to earn while they learn.
 (c)RecruitmentThe labor unions, general contractors, and businesses described in subsections (a) and (b) shall recruit African-American young men for the jobs, on-the-job training, and apprenticeships described in subsection (a) by reaching out and seeking assistance from within the African-American community, churches, the National Urban League, the NAACP, 100 Black Men of America, high school and college job placement offices, media outlets, and other African-American organizations that can offer valuable assistance to the Secretary of Labor, the labor unions, general contractors, and businesses with identifying, locating, and contacting unemployed African-American young men who want jobs, on-the-job training, and apprenticeships. These African-American organizations have a long and rich history of working to improve the lives of African-Americans, and can be very helpful in successfully reaching, contacting, and recruiting unemployed African-American young men.
 4.Sense of CongressIt is the sense of Congress that this Act— (1)while rebuilding the crumbling infrastructure of this great Nation, will simultaneously help create good paying jobs and job training that will provide African-American young men ages 18 to 39 with the technical skills, computer capabilities, and other skills necessary in this high technology-driven job market, thus providing African-American young men with highly developed skills that will make them very competitive and attractive to many employers; and
 (2)greatly exemplifies and strengthens the high nobility of purpose that is the founding grace of this great Nation.
			